PER CURIAM:
Claimant brought this action for vehicle damage which occurred when her 1995 Chevrolet Monte Carlo struck a hole while she was traveling on County Route 15 in Fayette County. County Route 15 is a road maintained by respondent. The Court is of the opinion to deny the claim for the reasons more fully stated below.
The incident giving rise to this claim occurred between 5:00 p.m. and 6:00 p.m. on May 7, 2006. County Route 15 is a one-lane highway at the area of the incident involved in this claim. Claimant testified that she was traveling at approximately thirty miles per hour with no traffic on County Route 15 when her vehicle struck a hole in the road that she had not seen. Ms. Harless stated that she did not see the hole prior to her vehicle striking it because it was filled with water. Her vehicle sustained damage to a tire and a rim totaling $671.14.
The position of the respondent is that it did not have actual or constructive notice of the condition on County Route 15 at the site of claimant’s accident for the date in question. Joe Donnally, Transportation Crew Chief for respondent in Fayette County, testified that there had been no complaints regarding holes on County Route 15 prior to claimant’s incident.
The well-established principle of law in West Virginia is that the State is neither an insurer nor a guarantor of the safety of travelers upon its roads. Adkins vs. Sims, 130 W.Va. 645; 46 S.E.2d 81 (1947). In order to hold respondent liable for road defects of this type, a claimant must prove that respondent had actual or constructive notice of the defect and a reasonable time to take corrective action. Chapman vs. Dept. of Highways, 16 Ct. Cl. 103 (1986).
In the instant case, the Court is of the opinion that respondent did not have actual or constructive notice of a hole on County Route 15 prior to the incident in question. Consequently, there is insufficient evidence of negligence upon which to justify an award. Thus, the claimant may not make a recovery for her loss in this claim.
In view of the foregoing, the Court is of the opinion to and does deny this claim.
Claim disallowed.